Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-20 have been submitted for examination
Claims 1-6 and 8-20 have been rejected
Claim 7 is objected to
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6 and 8-11, 17 and 18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US publication no. 2021/0090684 (Hereinafter Kim).
2.	In regard to claim 1, Kim teaches:
A method of operating a memory system including a memory device, the method comprising: 
reading data from the memory device based on a first physical address received from a host according to a read request received from the host; 

detecting a read error of the read data; 
(Figure 2, steps (404) and section [0025] in Kim)
correcting the read data based on the detecting:
(Figure 2, steps (404) & (406) & (407) and sections [0025]-[0026] in Kim)
transmitting the corrected data to the host: 
(Figure 2, steps (405) and section [0025] in Kim)
asynchronously transmitting to the host an error occurrence signal for the read error; 
(Figure 2, step (409) and section [0027] in Kim)
generating information about the read error; 
(Figure 2, steps (406) & (409) and sections [0026- [0027] in Kim)
transmitting, the information about the read error to the host: and 
(Figure 2, steps (413) and section [0028] in Kim)
rewriting the corrected data based on a second physical address received from the host according to a write request of the host.
(Figure 2, steps (408) & (411) and sections [0025- [0027] in Kim)
3.	In regard to claim 2, Kim teaches:
The method of claim 1, wherein the information about the read error includes at least one of a physical address, an error type, and a number of error bits of the read data.
(Figure 2, steps (410) & (413) and sections [0026- [0028] in Kim)
4.	In regard to claim 3, Kim teaches:
The method of claim 1, wherein the information about the read error includes the corrected data.

5.	In regard to claim 4, Kim teaches:
The method of claim 1, wherein the first physical address is different from the second physical address- 
(Figure 2, steps (408) & (411) and sections [0025- [0027] in Kim)
6.	Claims 5 and 17 are rejected for the same reasons as per claim 1.
7.	In regard to claim 6, Kim teaches:
The method of claim 5, wherein the transmitting of the recovery command comprises: 
determining a second physical address using the information about the read error; and 
transmitting a write request for writing the read data to the second physical address to the memory system.
(Figure 1, ref. (122) & (123) & (124) & (125) and sections [0024]-[0028] in Kim)
8.	In regard to claim 8, Kim teaches:
The method of claim 6, wherein the information about the read error includes the read data.
(Figure 2, steps (410) & (411) &  (413) and sections [0026- [0028] in Kim)
9.	In regard to claim 9, Kim teaches:
The method of claim 8, wherein the write request comprises a request for writing the read data included in the information about the read error to the second physical address.
(Figure 2, steps (408) and sections [0025- [0027] in Kim)
10.	In regard to claim 10, Kim teaches:
The method of claim 6, wherein the first physical address is different from the second physical address.
(Figure 2, steps (408) and sections [0025- [0027] in Kim)
11.	Claim 11 is rejected for the same reasons as per claim 2.

20Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 5 and further in view Sun US patent no. 10,474,527 (Hereinafter Sun).

		However, Kim  does not teach:
The method of claim 5, further comprising: 
receiving information about a plurality of read errors from the memory system; and 
determining a priority corresponding to the plurality of read errors based on the 27information about the plurality of read errors, wherein the transmitting of the recovery command to the memory system comprises transmitting a plurality of recovery commands for recovering the plurality of read errors to the memory system based on the information about the plurality of read errors according to the determined priority.
However, Sun in an analogous art that teaches host-assisted error recovery teaches:
The method of claim 5, further comprising: 
receiving information about a plurality of read errors from the memory system; and 
(Figure 6, ref. (662) and col. 9, lines (45-65) in Sun)
determining a priority corresponding to the plurality of read errors based on the 27information about the plurality of read errors, wherein the transmitting of the recovery command to the memory system comprises transmitting a plurality of recovery commands for recovering the plurality of read errors to the memory system based on the information about the plurality of read errors according to the determined priority.
(Figure 6, ref. (624) & (664) & (6260 and col. 9, lines (45-67) thru col. 10, lines (1-35) in Sun)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Kim with Sun that comprises Host error recovery.

15.	In regard to claim 13, Sun teaches:
The method of claim 5, wherein the information about the read error is received from the memory system based on an information request transmitted to the memory system by the host.
(Figure 6, ref. (624) & (664) & (6260 and col. 9, lines (45-67) thru col. 10, lines (1-35) in Sun)
16.	In regard to claim 14, Sun teaches:
The method of claim 13, wherein the information request is transmitted to the memory system based on a determination by the host that the host is in an idle state.
(Figure 6, ref. (624) & (664) & (6260 and col. 9, lines (45-67) thru col. 10, lines (1-35) in Sun)
17.	In regard to claim 15, Sun teaches:
The method of claim 5, further comprising: 
determining, by the host, whether the read data includes at least one of target data of garbage collection for the memory system or invalid data of the memory system: and transmitting the recovery command to the memory system by the host based on the at least one of the target data of the garbage collection or the invalid data being included in the read data corresponding to the read error.
(Figure 5 and col. 9, lines (1-35) in sun)
18.		In regard to claim 16, Sun teaches:
The method of claim 5, further comprising: 
receiving a response signal corresponding to the recovery command from the memory system: and 
updating mapping information of the memory system by the host based on the response signal.
(Figure 6, ref. (624) & (664) & (6260 and col. 9, lines (45-67) thru col. 10, lines (1-35) in Sun)
19.	Claims 19 and 20 are  rejected for the same reasons as per claims 13 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112